DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites verbatim as claim language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
: “Artificial Intelligent (AI) Software Agent and its Improvement in Model Based Software Applications”.
The use of the term Java and more, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7 or 8.  See MPEP § 608.01(n).  Accordingly, the claim 9 is not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The limitation of providing an AI agent a mapping assembly, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by a processor language, “providing and operating” in the context of this claim encompasses the user manually providing and operating. Similarly, the limitation of operating the computer to conduct, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by a processor language, operating in the context of this claim encompasses the user thinking that the eliciting requirements for the target software. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the providing and operating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and operating) such that it amounts no more than mere instructions to apply an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the providing and operating to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For dependent claims 
Claims 2-3, 5 and 8-10 the claims do not remedy claims 1, 4, and 6-7 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-10 recites the limitation A method.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Further claims are vague and unclear that what is intent to achieve with providing AI agent hosted on a computer and operating on a computer to conduct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes USPN 10,049,162.
Regarding claims 1 and 7 
Estes teaches 
providing an Al agent comprising a mapping assembly responsive to one or more sensors and arranged for control of one or more actuators wherein the mapping assembly includes a model comprising a representation of a target software (column 7, line 40, the development of agent software began with the creation of independent task-

providing a conversation tree software procedure executable by the electronic computer (column 3, line 53, in yet another embodiment, the system may further comprise the following: a chatbot (also known as a "chatterbot" or "chat bot") comprising a chatbot engine for engaging in dialogue with a user through natural language; a conversational inference module for translating requests from the chatbot to the computer, the storage means, and the data agent or agents; and, one or more data extractors, connected to an existing third-party information system and operable for interfacing with this system in response to requests processed by the chatbot and the conversational inference module.  The third-party information system may be a medical information system selected from the group comprising physician offices systems, hospital systems, corporate systems, and health care providers network systems);
operating the computer to conduct a conversation with a human modeler according to the conversation tree to elicit requirements for the target software (column 16, line 52, as yet another aspect of the PSA according to the present invention, it may observe the way humans utilized its generated results by tracking click stream data in the UI.  Thus, it can learn from what a user does without changing the way a user searches or requiring additional effort for ranking or questionnaires.  As an example, if a query with its key concepts causes the user to select documents 4, 6, and 11, the PSA 
operating the computer to modify the model based upon information obtained from the conversation with the modeler (column 4, line 57, in another embodiment, the invention comprises a system for processing information, which may be termed a dynamic conceptual network system or knowledge discovery agent system.  The system comprises: a computer for running software programs in a distributed network, the computer including a processing means in communication with the distributed network; at least one storage means in communication with the processing means for 

Regarding claims 2 and 9
Estes teaches 
 the step of providing the mapping assembly includes providing said assembly including a meta-model in association with the model (column 25, line 50, at this juncture, it has been demonstrated that one or more embodiments of the present invention comprise a system that can appropriately dynamically model knowledge within the context of knowledge discovery in unstructured data sources.  In addition, an agent infrastructure built on stable and secure technologies and able to be applied in Enterprise computing environments has been described.  The core algorithms can be transposed into the domain of structured sources by only modifying the ALP module with a structured data extraction module that can appropriately parse the structured data into input arrays that can be organized by the AMM and AIM.  The semantic unit names are changed, as well as the binding structures to reflect those that are explicit in the database, and this may be done through a combination of metadata extraction, end-user definition, and data modeling algorithms).



Regarding claims 3 and 10
Estes teaches
 the step of providing the mapping assembly further includes providing said assembly with a corpus database responsive to the meta model and accessible by the model (column 34, line 6, a system, comprising: at least one processor in a distributed computer network; at least one data storage device in the distributed computer network, in communication with the at least one processor, and configured to store computer-executable instructions and program data;  and at least one data agent in the distributed computer network and in communication with the at least one processor and configured to perform specific functions in response to instructions from the at least one processor; wherein the at least one data agent is configured to perform functions that include creating a directed or undirected graph representation of features from unstructured data of at least one unstructured data source, wherein the unstructured data source comprises text data from a text corpus;  wherein the graph representation of the features is configured for use with at least one machine learning function, the at least one machine learning function including learning semantic associations between words using calculations of similarity of the words based on usage of the words in context over time, wherein the contexts correspond to semantic units and constituents of the semantic units correspond to elements;  wherein the similarity of words determined from extracted semantic units that re-occur across the text corpus are used for forming a compressed knowledge representation of a discovered pattern of relationships between semantic units and respective elements;  and an organic software agent, of the at least 

Regarding claims 4 and 8
Estes teaches 
 any one of the preceding claims, including applying the model to a code generator assembly to produce the target software (column 32, line 56, Dynamic Code Generation Since the AIM creates pathways that represent transforms in agent belief states and it has been demonstrated that methods can be defined in terms of these transforms ("rigid filters"), it makes sense that these transforms can be used to dynamically generate executable methods at run time once the transforms have stabilized sufficiently.  When descriptions of methods are created and aligned to changes in agent state space, method code may be modified by the agents to interpolate between existing pathways in agent state space.  This would essentially mean that the agent system comes up with derivative methods that were intentionally changed by the agent to accomplish a previously unachievable goal.  This level of self-modification requires great cognitive complexity. Feature Assimilation In the margin between ontology assimilation and dynamic code generation is a powerful derivative 

Regarding claim 5
Estes teaches 
 testing the target software for compliance with current requirements of the modeler and, in the event of the target software being non-compliant, iteratively further operating the electronic computer to conduct the conversation with the human modeler and further modifying the model based upon information obtained from the conversation to thereby create a further iteration of the Al agent (column 21, line 4, each time a string occurs and is recognized by the ALP, it is stored with its role by the AMM.  When it reoccurs, Countl is iterated (Countl is the total number of occurrences of the string in the DCN2's history) and Count 2 is iterated for the particular role (Count2 is the total number of occurrences of the string used in that particular role).  Finally, an additional entry is made under the subsection of the string and the role adding the position of the string in terms of the data sources it occurs in (URL) and where it occurs in that data 



Regarding claim 6
Estes teaches
including storing a dialog forest in association with the Al agent, the dialog forest representing past conversations to assist the Al agent to determine a plan based on prior successful conversations (column 3, line 52, in yet another embodiment, the system may further comprise the following: a chatbot (also known as a "chatterbot" or "chat bot") comprising a chatbot engine for engaging in dialogue with a user through natural language; a conversational inference module for translating requests from the chatbot to the computer, the storage means, and the data agent or agents; and, one or more data extractors, connected to an existing third-party information system and operable for interfacing with this system in response to requests processed by the chatbot and the conversational inference module.  The third-party information system may be a medical information system selected from the group comprising physician offices systems, hospital systems, corporate systems, and health care providers network systems) and (column 5, line 5, the method may also comprise the following steps: providing a chatbot comprising a chatbot engine for engaging in dialogue with a user through natural language; providing a conversational inference module for translating requests from the chatbot to the computer, the at least one storage means, and the at least one data agent; providing at least one data extractor, for connecting to an existing third-party information system and for interfacing therewith in response to requests processed by the chatbot and the conversational inference module; and, connecting the at least one data extractor to the existing third-party information system.  

Relevant Prior Art
US 10679008 B2	Dubey; Rajeev et al. teaches Knowledge base for analysis of text		
US 8682649 B2	Bellegarda; Jerome teaches Sentiment prediction from textual data	
US 9292877 B2	Blanchflower; Sean Mark et al teaches Methods and systems for generating concept-based hash tags		
US 8818926 B2	Wallace; Richard Scot teaches Method for personalizing chat bots	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANIL KHATRI/Primary Examiner, Art Unit 2191